UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
LAURIE A. TODD,
                                                                         1:20-cv-45
                                Appellant,                               (GLS)

                       v.

CHRISTIAN H. DRIBUSCH,1

                   Appellee.
________________________________

                                      SUMMARY ORDER

       Appellant pro se Laurie A. Todd appeals from an order of Bankruptcy

Court (Littlefield, J.), entered December 23, 2019, which sustained

appellee Christian H. Dribusch’s objection to Todd’s amended exemption.

(Dkt. No. 1.) Pending is Dribusch’s motion to dismiss the appeal as

untimely. (Dkt. No. 2.) For the reasons that follow, the matter is remanded

to Bankruptcy Court.

       As applicable here, “a notice of appeal must be filed with the

bankruptcy clerk within 14 days after entry of the judgment, order, or


        1
          The Clerk is directed to remove Endurance American Insurance Company and Francis J.
Brennan as appellees on the docket and to replace appellee “Chapter 7 Trustee” with “Christian H.
Dribusch.” As the order appealed from reflects, Endurance was permitted to participate in the underlying
proceeding that is the subject of the order on appeal, but its participation did not amount to a separate
objection to exemption and it is, therefore, not a proper party to the appeal. (Dkt. No. 1 at 6 n.2.)
Moreover, Brennan, appellant Laurie A. Todd’s former counsel, (id. at 6), is plainly not a proper party to
the appeal.
decree being appealed.” Fed. R. Bankr. P. 8002(a)(1). “The 14-day time

limit prescribed by Rule 8002(a) . . . ‘is jurisdictional, and . . . in the

absence of a timely notice of appeal in the district court, the district court is

without jurisdiction to consider the appeal, regardless of whether the

appellant can demonstrate excusable neglect.’” Swiatkowski v.

Citimortgage Inc., 478 F. App’x 704, 704-05 (2d Cir. 2012) (quoting Siemon

v. Emigrant Savings Bank (In re Siemon), 421 F.3d 167, 169 (2d Cir.2005))

(some internal quotation marks omitted).

       Here, the order appealed from was entered on December 23, 2019.

(Dkt. No. 1 at 4-17.) Eighteen days later, on January 10, 2020, the notice

of appeal was filed with Bankruptcy Court. (Dkt. No. 1 at 1-3.) As the

Bankruptcy Court Clerk’s certificate of noncompliance indicates, no

extension of time to appeal has been granted by Bankruptcy Court. (Dkt.

No. 1, Attach. 1.) In light of the foregoing, Todd’s notice of appeal is not

timely.

       Todd, who concedes her untimeliness,2 offers some reasons why her

failure to timely appeal should be excused, apparently in an effort to obtain

          2
          Despite her concession, Todd’s calculation that her “appeal[] w[as] entered fifteen days after”
entry of Bankruptcy Court’s Order, (Dkt. No. 4 at 1), is plainly mistaken. Indeed, Todd admits, and the
underlying documents demonstrate, that the Order was entered December 23, 2019, and her notice of
appeal was filed on January 10, 2020. (Id.; Dkt. No. 1.)

                                                    2
an extension of time within which to appeal pursuant to Rule 8002(d)(1):

(1) she was not notified of Bankruptcy Court’s Order until December 24,

2019, which impinged her ability to obtain counsel during the holidays; (2)

she currently resides in Florida and is assisting her son, who underwent

surgery; (3) Bankruptcy Court was closed on December 24 and 25, and 31,

2019 and January 1, 2020; and (4) she advised staff in the Clerk’s Office

that the “first available flight . . . to travel back to New York and enter the

Appeal was January 10, 2020.” (Dkt. No. 4 at 1-2.)

      As applicable here, a party may seek an extension of time under

Rule 8002(d)(1) from “the bankruptcy court” provided that the party moves

“within 21 days after [the time to appeal expires], if the party shows

excusable neglect.” The burden of establishing excusable neglect rests

with the party seeking the extension, see In re Marra, 330 B.R. 341, 344

(Bankr. D. Conn. 2005), and requires the court’s consideration of the

following factors: “(1) the danger of prejudice to the [non-movant]; (2) the

length of the delay and its potential impact on judicial proceedings; (3) the

reason for the delay, including whether it was within the reasonable control

of the movant; and (4) whether the movant acted in good faith.” In re AMR

Corp., 566 B.R. 657, 664 (S.D.N.Y. 2017) (internal quotation marks and

                                        3
citations omitted).

      As set forth above, Todd did not timely file her notice of appeal, but

she did seek an extension of time to appeal within twenty-one days of the

expiration of her time to appeal, rendering her eligible for an extension,

provided she can meet her burden of demonstrating excusable neglect.

(Dkt. Nos. 1, 4.) Todd’s request, which was also filed with Bankruptcy

Court, (Dkt. No. 482, No. 15-11083-1-rel), must be addressed by

Bankruptcy Court in the first instance, and this appeal is remanded for the

limited purpose of determining whether Todd has established excusable

neglect within the meaning of Rule 8002(d)(1), and, concomitantly, whether

the time to appeal should be extended. Upon Bankruptcy Court’s

resolution of Todd’s Rule 8002(d)(1) motion, the parties shall promptly

notify the court.

      Accordingly, it is hereby

      ORDERED that the Clerk is directed to remove Endurance American

Insurance Company and Francis J. Brennan as appellees on the docket

and to replace appellee “Chapter 7 Trustee” with “Christian H. Dribusch”;

and it is further

      ORDERED that Dribusch’s motion to dismiss (Dkt. No. 2) is HELD IN

                                      4
ABEYANCE; and it is further

      ORDERED that this matter is REMANDED to Bankruptcy Court for

the limited purpose of determining whether Todd has established

excusable neglect within the meaning of Rule 8002(d)(1), and,

concomitantly, whether the time to appeal should be extended; and it is

further

      ORDERED that, upon Bankruptcy Court’s resolution of Todd’s Rule

8002(d)(1) motion, the parties shall promptly notify the court; and it is

further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties and Bankruptcy Court.

IT IS SO ORDERED.

March 24, 2020
Albany, New York




                                       5
